Citation Nr: 0922238	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 


INTRODUCTION

The Veteran served on active duty from December 1948 to 
September 1952 and from October 1952 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for an L4-5 herniated disc.  The Veteran resides 
within the jurisdiction of the Winston-Salem, North Carolina 
RO, which has developed his appeal since the June 1999 rating 
decision.

In the Veteran's April 1998 informal claim for service 
connection for the back disorder, he also appeared to have 
raised an issue of increased ratings for his service 
connected disabilities.  The RO does not appear to have 
addressed that claim.  This matter is referred to the RO for 
clarification and adjudication, if appropriate.

The Veteran was previously represented by the North Carolina 
Department of Veterans Affairs (NCDVA).  In a statement 
received at the RO in April 2009, prior to certification of 
the appeal to the Board, the NCDVA revoked its representation 
of the Veteran.  NCDVA indicated that it had asked the 
Veteran to appoint the American Legion as his representative, 
but he had not responded.  NCDVA reported that it would 
advise the Veteran that he could seek representation by 
another national veteran's service organization.  The Veteran 
has not indicated to VA that he has appointed another 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he was thrown from a Jeep while in 
Korea in 1953 and his current back injury is due to that 
incident.  

The Veteran's claims folder only contains service treatment 
records from November 1954 to August 1974.  The claims folder 
does not include any service treatment records for the period 
of December 1948 to October 1954.  Thus, while the Board 
regrets the additional delay in the appeal, VA must attempt 
to obtain the remaining outstanding service treatment 
records.  See 38 C.F.R. § 3.159(c)(2) (2008).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has a current diagnosis.  He has reported an in-
service injury and a continuity of symptomatology.  He is 
competent to make these reports.  An examination is needed to 
obtain an opinion as to whether the current back disability 
is related to the reported injury in service.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should seek the Veteran's service 
treatment records for his period of 
active duty from December 1948 to October 
1954.  If these efforts are unsuccessful, 
the AOJ should seek information from 
alternate sources and the Veteran should 
be asked to submit any records in his 
possession.

All attempts to procure service 
treatment records should be documented 
in the file.  If no records are 
available, then this should be 
documented in the claims folder and the 
AOJ should notify the Veteran that it 
was unable to obtain his remaining 
outstanding service treatment records.  

4.  The Veteran should then be afforded 
a VA examination to determine the 
etiology any current low back disorder.  
All indicated tests and studies should 
be performed.  The claims folder must 
be made available to the examiner for 
review and the examiner should indicate 
that the record was reviewed.  

The examiner should provide an opinion 
as to whether the Veteran's current low 
back disorder is at least as likely as 
not (50 percent probability or greater) 
related to military service, including 
the claimed injury therein.  The 
examiner should provide rationales for 
any opinion provided.

The examiner is advised that the 
Veteran is competent to report in-
service injuries and a continuity of 
symptoms and these reports must be 
considered in formulating the requested 
opinion.

5.  If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case should be issued.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to report for a scheduled 
VA examination without good cause could result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

